PER CURIAM.
We grant N.L.’s petition for an emergency writ of habeas corpus and order her immediate release from secure detention. N.L. was committed to a non-secure residential program in one case on November 3, 2016, and in several other cases on November 14, 2016. She remains there despite the requirement that a child “must be removed from detention within 5 days, excluding Saturdays, Sundays, and legal holidays.” § 985.27(l)(a), Fla. Stat. (2016). The Department of Children and Families may seek an order authorizing extended secure detention, up to 16 days after entry of the commitment order. Id. However, even if such an extension had been ordered, that time limit has expired as to the November 3 and November 14, 2016 orders of commitment.
We order Respondent to immediately release N.L. from secure detention by 5:00 pm, December 12, 2016.
PETITION GRANTED.
LAWSON, C.J., EVANDER, and EDWARDS, JJ., concur.